DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integrated flattening cutting and collecting assembly” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes the drawings require the cutter inspection slots (11) and the inspection slot blocks (14) as currently provided. However, claim 1, must be treated without these limitations due to clarity issues regarding the cutting process of the device. As such, claim 1 has not been provided without these two elements (11 and 14) and must be shown as such.
-the frame (1) of claim 1 must be shown.
-Figures 2 and 3 appear to have the processing rack 4 in a different location than Figure 1 which does not appear to be supported in the specification.

-“the other side plates” of line 7, claim 2 must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract exceeds the maximum of 150 words in length.  Correction is required.  See MPEP § 608.01(b).
-Paragraph 0023: “1-Cutter; should read 10-Cutter”….and “2- Cutter adjusting motor; should read 20-Cutter adjusting motor”….and “3-Collecting device should read 30-Collecting device”…. and “4-Supporting block feed block should read 40-Supporting block feed block”. Examiner notes the detailed descriptions in paragraph 0026—0033 Also utilize the incorrect reference characters for the cutter 10, cutter adjusting motor 20, collecting device 30 and supporting block feed block 40.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the language is unclear in light of the specification and drawings. Examiner notes the language will be treated as provided for specifically in Paragraph 0031 of the specification, and not in light of the drawings provided. As noted in the 112 rejection of claim 4 below, it is unclear how the cutting is performed, in light of Figures 1-4, with the cutter inspection slots and inspection slot blocks in the path of both the cutter 10 and pressing block 9, as currently shown. How does the cutter (10) cut through the workpiece, if the cutter inspection blocks, and the inspection slot blocks are provided for as shown in Figures 1-4?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
-Regarding claim 1, the language is unclear in light of the specification and drawings. Examiner notes the language will be treated as provided for specifically in Paragraph 0031 of the specification, and not in light of the drawings provided. As noted in the 112 rejection of claim 4 below, it is unclear how the cutting is performed, in light of Figures 1-4, with the cutter inspection slots and inspection slot blocks in the path of both the cutter 10 and pressing block 9, as currently shown.
-Regarding claim 1, the phrase “on the conveyor seat is provided a processing rack” is unclear. Examiner notes Figure 1, in which the conveyor seat (2) is below the processing rack (4), but neither appear to be connected in any way. It is unclear how the conveyor seat is structurally connected to the processing rack, for the processing rack to be “provided” with the processing rack.
- Claim 2 recites the limitation “the other side plates are higher than the conveyor seat” in line 7. There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites the limitation “the the outer side of the front and rear sides of the qualified product collecting box are provided with horizontally movable supporting block ” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
- Claim 2 recites the limitation "the upper part of the qualified product collecting box" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 3 recites the limitation "the inner lower part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 4 recites the limitation "the inner end of the inspection slot block" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
-Regarding claim 4, the language, in combination with the language of claim 1, and the drawings (Figures 1-4) is unclear and confusing. It is unclear how the device is capable of performing a cut, if the cutter inspection slots (11) and inspection slot blocks (14) are present as currently shown. If the inspection slots (11) and the slot blocks (14) are below the cutter (10) and provide structural support for the sensors (16 and 17) as shown in Figures 2 and 4, how does the cutting pressing blocks (9) and the cutter (10) engage the work piece (3)? Paragraph 0031 appears to specifically provide the steel sheet (3) is conveyed under the cutter (10), the cutting lift seat 8 descends and is pressed into position by cutting pressing block 9, but there does not appear to be mention of how this is performed, in light of Figures 1-4, with the cutter inspection slots and inspection slot blocks in the path of both the cutter 10 and pressing block 9, as currently claimed.
-Regarding claim 6, the phrase “the cutter cooperates with the cutting lift seat by gap plugging and fitting” is unclear. Examiner notes Figure 5 appears to provide the cutter cooperating with cutting lift seat 5, but does not “plug the gap” entirely. For the 
Claim 5 dependent from claims 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected, as best understood in light of the 112 objections above under 35 U.S.C. 103 as being unpatentable over Bennett (U.S. Patent No. 4,951,537) in view of Johnson (U.S. Patent No, 5,195,413) in view of Thulin (U.S. Patent No. 4,075,359)
Regarding claim 1, Bennett teaches an integrated flattening, cutting and collecting assembly capable of integrity maintenance includes a frame (16), 
a cutting lift seat (14) is provided below the cutting cylinder (10), the cutting lift seat (14) is provided with a cutter (66) and cutting pressing blocks (74), the cutting pressing blocks (9) are arranged symmetrically on the left and right sides of the cutter (Figure 11; Col. 3, Lines 27-33)
Bennett provides the workpiece (122) is fed into the blanking punch (50) but does not provide how the workpiece is fed (Col. 4, Lines 7-8).

Johnson teaches it is old and well known in the art of punching devices to incorporate a conveyor seat (2) for conveying a workpiece, wherein the conveyor seat is provided a processing rack (16)(Figures 1 and 5; Col. 3, Lines 44-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bennett to incorporate the teachings of Johnson to provide a specific means for workpiece feed such as a conveyor. In doing so, it allows for proper positioning of the workpiece for multiple cutting operations as desired (Col. 3, Lines 44-64). 

Bennett does not provide wherein the processing rack (4) is provided with a flattening cylinder (5) and cutting cylinders (7) in sequence, a flattening block (6) matching the steel sheet (3) in the conveyor seat (2) is connected below the flattening cylinder (5).
Johnson teaches it is old and well known in the art of punching devices to incorporate a conveyor seat (2) for conveying a workpiece, wherein the conveyor seat is provided a processing rack (16)(Figures 1 and 5; Col. 3, Lines 44-64); wherein the processing rack (16) is provided with a flattening cylinder (65) and cutting cylinders (42) in sequence, a flattening block (62) matching the workpiece in the conveyor seat is connected below the flattening cylinder (Figures  1, 3 and 5; Col. 5, Lines 31-46).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bennett to incorporate the teachings of Johnson to provide a processing rack with flattening and cutting cylinders. In doing so, it allows for proper positioning and securement of the work piece for multiple cutting operations as desired (Col. 3, Lines 44-64). 

Bennet in view of Johnson does not provide the end of the conveyor seat is provided with a collecting device.
Thulin teaches it is old and well known in the art of die cutters to incorporate a cutting device (11) with a conveyor belt (1) to convey the work piece, during and after cutting, to a collection container (75) at the end of the conveyor (Figure 1; Col. 4, Lines 26-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Bennett to incorporate the teachings of Thulin to provide a die cutting apparatus with a collection container at the end of the conveying unit. In doing so, it allows for appropriate collections of the cut work piece, into a collection apparatus after cutting has been performed. 

	The modified device of Bennett does not provide the distance between the two cutting pressing blocks (9) is smaller than the length of the flattening block (6), the lower end of the cutter (10) exceeds the cutting pressing block (9), and the distance that it exceeds is the same as the thickness of the steel sheet (3).
	One of ordinary skill in the art would have good reason to pursue variable block lengths and cutting ratios which are known to be useful for a particular punching function. There are a finite number of possible lengths and cutting ratios which pertain to a punching device and allow for the punch to provide the punching function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable block length and cutting ratio in an attempt to provide an improved clamping and cutting function for the hole punch, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claimed Subject Matter
It is to be noted that claims 2-6 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.